            Case 1:21-cv-00095-MHC Document 15 Filed 03/29/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA


 MIRANDA MURRAY and
 BRANDI MILFORD,
 Individually and on behalf of themselves
 and all others similarly situated
                                                      Case No. 1:21-cv-00095-MHC
 v.

 ALL-CLAD METALCRAFTERS, LLC,
 and GROUPE SEB USA, INC.,




                        NOTICE OF CHANGE OF ADDRESS

         The undersigned counsel for Defendants hereby files this Notice of Change of Address.

Effective immediately, all further pleadings, discovery and correspondence regarding this matter

should be sent to:

                                      Franklin P. Brannen
                               frank.brannen@lewisbrisbois.com
                                        Charles K. Reed
                                charles.reed@lewisbrisbois.com
                             Lewis Brisbois Bisgaard & Smith, LLP
                                     Bank of America Plaza
                                   600 Peachtree Street, N.E.
                                           Suite 4700
                                      Atlanta, GA 30308
                                          404-348.8585
                                      404-467-8845 (Fax)


Respectfully submitted, this 29th day of March, 2021.


4818-1302-2691.1
            Case 1:21-cv-00095-MHC Document 15 Filed 03/29/21 Page 2 of 3




                                            /s/ Franklin P. Brannen, Jr.
                                            Charles K. Reed
                                            Georgia Bar No. 597597
                                            Franklin P. Brannen, Jr.
                                            Georgia Bar No. 076432
                                            Chuck.Reed@lewisbrisbois.com
                                            Frank.Brannen@lewisbrisbois.com
                                            Lewis Brisbois Bisgaard & Smith LLP
                                            600 Peachtree Street, NE, Suite 4700
                                            Atlanta, GA 303098
                                            (404) 348-8585
                                            Counsel for All-Clad Metalcrafters,
                                            LLC and Groupe SEB USA, Inc.




4818-1302-2691.1
            Case 1:21-cv-00095-MHC Document 15 Filed 03/29/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

         I, Franklin P. Brannen, Jr., hereby certify that on March 29, 2021, a true and

correct copy of this document was served on all parties via the Electronic Case

Filing System.


                                               /s/ Franklin P. Brannen, Jr.
                                               Franklin P. Brannen, Jr.
                                               Georgia Bar No. 076432
                                               Frank.Brannen@lewisbrisbois.com
                                               Lewis Brisbois Bisgaard & Smith LLP
                                               600 Peachtree Street, NE, Suite 4700
                                               Atlanta, GA 30308
                                               (404) 348-8585
                                               Counsel for All-Clad Metalcrafters,
                                               LLC and Groupe SEB USA, Inc.




4818-1302-2691.1
